Citation Nr: 0017249	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran's claim has been remanded to the RO on two 
occasions to obtain medical records.  The record reflects 
that after extensive searches were conducted by the RO and 
hospital staff, additional records concerning the veteran's 
otitis externa could not be obtained.  The veteran's claim is 
nevertheless properly before the Board for appellate 
consideration because adequate attempts were made to obtain 
the records by the RO and hospital administrative staff.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's history of otitis externa does not 
currently manifest swelling, dry and scaly or serous 
discharge, although the veteran has reported that he must use 
drops for his ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for otitis externa 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.87, Diagnostic 
Code 6210 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
for a compensable evaluation for otitis externa to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board is satisfied that the RO has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Although the records requested by the Board in 
its February 1999 remand could not be obtained, a review of 
the claims file reveals that numerous attempts to locate the 
records were made by the RO with unsuccessful results.  An 
electronic mail printout of January 2000 reflects that it 
"would be safe to assume...that no retired records have been 
found."  The chief of the medical administrative service 
sent the RO a letter in January 2000 to the effect that the 
hospital was unable to locate further medical records 
concerning the veteran.  In light of these attempts, the RO 
properly certified this case to the Board for appellate 
review.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection was established for residuals of fungus 
infection to the ears in May 1948 at a noncompensable 
evaluation.  The veteran is currently service connected for 
his ear condition (otitis externa) at a noncompensable 
evaluation under Diagnostic Code (DC) 6210.  That code 
provides a 10 percent evaluation for chronic otitis externa 
manifesting swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran's remote history is positive for fungal infection 
in his ears manifesting various symptomatology, including 
itching and pain in both ears, especially during periods of 
dampness in the air.  By April 1954, however, the veteran's 
otitis externa was no longer present.  According to a letter 
from Donald J. Wiebmer, M.D., an examination of the veteran's 
ears revealed normal external auditory canals and slight 
cerumen present in the canals.

In April 1994, the veteran underwent a VA examination, which 
revealed that both of his eardrums were normal.  The examiner 
stated that both eardrums were scarred but intact.  He 
characterized the veteran's otitis externa as causing 
intermittent problems during World War II service, and the 
veteran stated that he had continued to have problems with 
his ears when they were filled with water.  The examiner 
stated that "as long as [the veteran] keeps water out of the 
ears, the ears do fine."  The examiner also documented some 
hearing loss problems which have been separately evaluated.

At a VA examination in May 1998, the veteran's eardrums were 
also found to be normal.  A tuning fork test revealed air 
conduction greater than bone conduction in both ears and the 
Weber was in the midline.  The examiner stated that the 
veteran's hearing loss was not secondary to otitis externa.

In light of the foregoing medical evidence, the Board 
concludes that a compensable evaluation is not warranted for 
the veteran's otitis externa symptomatology.  The examiner in 
April 1994 specifically stated that the veteran's ears were 
"fine" when he kept them out of water.  The Board notes 
that this characterization apparently did not involve loss of 
hearing bilaterally, and the veteran has a separated 
evaluation for hearing loss.  The examiner in May 1998 
specifically stated that hearing loss was not secondary to 
otitis externa; rather, it was due to noise exposure during 
World War II.  Although the veteran has greater air 
conduction in both ears than bone conduction, a fact which 
has been highlighted by the veteran's representative, the 
difference between his air conduction and bone conduction 
does not apply to the criteria under DC 6210.  Rather, the 
applicable criteria are based on discharge from the ears, 
swelling, itching, and the frequency and length of treatment 
for the otitis externa.  

Although the veteran has a history of some of these symptoms, 
they were not documented by multiple VA examination reports.  
In other words, the recent medical evidence does not show 
that the veteran is having dry and scaly or serous discharge.  
None of the medical evidence shows that his otitis externa 
causes swelling.  In light of these factors, the Board 
concludes that a compensable evaluation is not warranted for 
the veteran's otitis externa.


ORDER

The claim for entitlement to a compensable evaluation for 
otitis externa is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

